DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
One of the information disclosure statements filed 04-02-2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks a column that provides a blank space next to each document to be considered, for the examiner’s initials, and none of the US applications listed on the IDS identify the invention along with the application number and filing date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 12-15, 24, 36, 39, 40, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novosselov et al. (U.S. Pub. 2011/0132108).

Regarding claims 1 and 24, Novosselov discloses (Figs. 2A-17) a system for detecting particles in a fluid (see par. [0077]), the system comprising:
a particle detection device 470 [0077] comprising:
an inlet for receiving a particle-containing fluid (i.e. where the flow enters at 461: see Fig. 12);
a sampling region 470 for detecting particles in the fluid [0077], the sampling region in fluid communication with the inlet (as shown in Fig. 12); and
an outlet for discharging the fluid (at 471: see Fig. 12), the outlet in fluid communication with the sampling region 470 (as shown in Fig. 12); and
a robotic manipulator system [0010] configured to perform at least one of the following steps:
transport the particle detection device to the sampling location (i.e. the sampling head may be operated robotically: [0010], when the sampling device is positioned over the surface 4: see Fig. 2A);
remove the particle detection device from the sampling location (i.e. the sampling head may be operated robotically: [0010], when the sampling is finished); and

The apparatus of Novosselov, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 24.

Regarding claim 2, Novosselov discloses the particle detection device is an optical particle counter [0080].

Regarding claim 3, Novosselov discloses the particle detection device is an impinger or a sampling cyclone [0079].

Regarding claim 4, Novosselov discloses a flow system for flowing the fluid through the particle detection device (as shown in Figs. 2A and 12-17).

Regarding claim 5, Novosselov discloses the optical particle counter is a scattered light particle counter [0080].

Regarding claim 6, Novosselov discloses the particle detection device is an impactor [0079].

Regarding claim 12, Novosselov discloses the robotic manipulator system comprises an optical detector or an imaging device [0080].


Regarding claim 14, Novosselov discloses the robotic manipulator system is configured to collect particles from the particle detection device [0077].

Regarding claim 15, Novosselov discloses the robotic manipulator system is configured to operate the particle detection device in the absence of physical contact of the particle detection device by a user (implicit, may be robotically operated: [0010]).

Regarding claim 36, Novosselov discloses the flowing step comprises regulating a flow rate of the fluid via the robotic manipulator system (via the jet nozzles 212: [0053]; Fig. 2A).

Regarding claim 39, Novosselov discloses collecting at least a portion of the particles that flow into the inlet (in trap 470: [0077]).

Regarding claim 40, Novosselov discloses the collecting step is performed by the robotic manipulator system (i.e. is part of the collection system: see Fig. 12; [0077]; which can be robotically operated: [0010]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8, 10-11, 22-23, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Novosselov et al. (U.S. Pub. 2011/0132108) in view of Scialo et al. (U.S. Pub. 2015/0075301).


Scialo discloses a sterilization system for sterilizing all or part of the particle detection device [0012].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novosselov’s device to include a sterilization system for sterilizing all or part of the particle detection device, as taught by Scialo.
Such a modification would eliminate the costs and contamination risks involved with reuse (Scialo: [0012]).

Regarding claim 8, Novosselov’s modified device is applied as above, but does not disclose the sterilization system utilizes vaporized hydrogen peroxide, chlorine dioxide, ethylene oxide, moist heat or dry heat to sterilize the particle detection device.
However, the Examiner takes official notice that sterilization systems utilizing vaporized hydrogen peroxide, chlorine dioxide, ethylene oxide, moist heat or dry heat to sterilize the particle detection device were well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novosselov’s device so that the sterilization system utilizes vaporized hydrogen peroxide, chlorine dioxide, ethylene oxide, moist heat or dry heat to sterilize the particle detection device.


Scialo discloses the impactor comprises an impactor base [0022] having a plurality of grooves provided on an outer surface [0022] to interface with a working end of the robotic manipulator system (per the device of Novosselov); and at least a portion of the impactor is transparent [0017].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novosselov’s device to include the impactor comprises an impactor base having a plurality of grooves provided on an outer surface to interface with a working end of the robotic manipulator system; and at least a portion of the impactor is transparent, as taught by Scialo.
Such a modification would ensure a more sure grip (Scialo: [0022]), and would allow visualization, optical detection or imaging of particles in the growth medium without physically accessing the growth medium (Scialo: [0017]). 

Regarding claims 22-23 and 42, Novosselov is applied as above, but does not disclose the flow system is located within a cleanroom or aseptic environment, and wherein the robotic manipulator system is configured to sample the particles from the fluid in the absence of a user being physically present in the cleanroom or aseptic environment; and the robotic manipulator system is located inside of the cleanroom or aseptic environment.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novosselov’s device so that the flow system is located within a cleanroom or aseptic environment, and wherein the robotic manipulator system is configured to sample the particles from the fluid in the absence of a user being physically present in the cleanroom or aseptic environment; and the robotic manipulator system is located inside of the cleanroom or aseptic environment, as taught by Scialo.
Such a modification would minimize, or entirely eliminate, risks associated with user handling, such as the occurrence of false positive determinations due to contamination of the impact surface during particle sampling, growth or analysis processes (Scialo: [0011]).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Novosselov et al. (U.S. Pub. 2011/0132108) in view of Knecht et al. (U.S. Pub. 2003/0223912).

Regarding claims 17-21, Novosselov is applied as above, but does not disclose the robotic manipulator system is configured to connect the particle detection device to the flow system; the robotic manipulator system is configured to open the inlet to allow for fluid flow into the particle detection device; the particle detection device comprises a cover for enclosing 
Knecht discloses (Figs. 1-3) the robotic manipulator system is configured to connect the particle detection device to the flow system (by opening/closing the cover: [0031]); the robotic manipulator system is configured to open the inlet to allow for fluid flow into the particle detection device (opening/closing the cover: [0031]); the particle detection device comprises a cover [0031] for enclosing the inlet (as shown in Fig. 2); and wherein the robotic manipulator system is configured to remove the cover to allow for fluid to enter the inlet [0031]; the robotic manipulator system is configured to replace the cover to stop the fluid from entering the inlet (inherent, the cover will stop fluid: [0031]; Fig. 2); and the robotic manipulator system is configured to close the inlet to stop fluid flow into the particle detection device (by opening/closing the cover: [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Novosselov’s device so that the robotic manipulator system is configured to connect the particle detection device to the flow system; the robotic manipulator system is configured to open the inlet to allow for fluid flow into the particle detection device; the particle detection device comprises a cover for enclosing the inlet; and wherein the robotic manipulator system is configured to remove the cover to allow for fluid to enter the inlet; the robotic manipulator system is configured to replace the cover to stop the 
Such a modification would automate a manual activity, which is obvious.  See MPEP 2144.04(III).

Allowable Subject Matter
Claims 9, 16, 25-35, 37, 38, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852